         Case 1:18-cv-10225-MLW Document 176 Filed 11/07/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )            No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                          JOINT REPORT

        This Court has ordered the parties to confer and report, by November 7, 2018, whether

they have agreed to settle this case or to jointly request that it be stayed.

        The parties met and conferred on November 6, 2018 and continue to discuss potential

settlement. The parties have exchanged proposals and continue to discuss those proposals. The

parties have not yet reached an agreement to settle this case or to jointly request that it be stayed.

The parties will continue to meet and confer regarding settlement and will update this Court as

required.

            Respectfully submitted this 7th day of November, 2018.



     Counsel for the Respondents                     Counsel for the Petitioners

     JOSEPH H. HUNT                                  /s/ Kevin S. Prussia
     Assistant Attorney General                      Kevin S. Prussia (BBO # 666813)
                                                     Michaela P. Sewall (BBO # 683182)
     WILLIAM C. PEACHEY                              Jonathan A. Cox (BBO # 687810)
     Director                                        Stephen Provazza (BBO # 691159)



ActiveUS 170513176v.1
         Case 1:18-cv-10225-MLW Document 176 Filed 11/07/18 Page 2 of 3



     Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                                WILMER CUTLER PICKERING
     J. MAX WEINTRAUB                             HALE AND DORR LLP
     Senior Litigation Counsel                  60 State Street
                                                Boston, MA 02109
     /s/Mary L. Larakers                        Telephone: (617) 526-6000
     MARY L. LARAKERS                           Facsimile: (617) 526-5000
     (Texas Bar # 24093943)                     kevin.prussia@wilmerhale.com
     Trial Attorney                             michaela.sewall@wilmerhale.com
     U.S. Department of Justice, Civil Division jonathan.cox@wilmerhale.com
     Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
     District Court Section
     P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
     Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
     (202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
     (202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
     mary.l.larakers@usdoj.gov                  211 Congress Street
                                                Boston, MA 02110
     EVE A. PIEMONTE, BBO No. 628883            (617) 482-3170
     Assistant United States Attorney
     United States Attorney’s Office            Kathleen M. Gillespie (BBO # 661315)
     1 Courthouse Way, Suite 9200               Attorney at Law
     Boston, MA 02210                           6 White Pine Lane
     (617) 748-3100                             Lexington, MA 02421
     Eve.Piemonte@usdoj.gov                     (339) 970-9283




                                            2

ActiveUS 170513176v.1
         Case 1:18-cv-10225-MLW Document 176 Filed 11/07/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 7, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                     /s/ Mary L. Larakers
                                                     Trial Attorney




                                                3

ActiveUS 170513176v.1
